DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Remarks/Argument filed on 1 September 2022 has been acknowledged. 
Currently, claims 1 – 4 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schlucter et al. (Hereinafter Schlucter) (US 9045881) in view of  Chustz et al. (Hereinafter Chustz) (US 2014/0138339). 

Regarding claim 1, Schlucter teaches an erectable swing radius safety barrier for cranes, in which one component of it is configured to mount to the back central areas of the crawler cranes car body frame, center counter weight, or track beams by means of their adjustable telescoping sectional members as a mounting frame, in which the extension members comprising of a plurality of other adjustable telescoping components erect onto those said mounting frames, are configured to extend outward from those mounted frames and connect to a plurality of perpendicular and parallel components (See at least figure 3 and 4B and column 8 line 52 – 58, column 9 line 62 – column 10 line 5; The plurality of support components 110a-d are coupled to one or both (i) the cross-frame of the construction vehicle 130 or (ii) the track or wheel frame of the construction vehicle 130. As a result, once deployed, the safety barrier formed by the safety apparatus 100 remains in a fixed position while the rotatable cab 140 is free to rotate on top of the vehicle frame of the construction vehicle 130. Near the rear corner of the vehicle 130, latch 155 has been released to separate barrier component 120a from barrier component 120b. Barrier component 120a is rotated at hinge 150b in an outward direction away from the vehicle 130, and barrier component 120b is rotated at hinge 150c in an outward direction away from the vehicle. Near each front corner of the vehicle 130, barrier component 120f is rotated at hinge 150a in an outward direction away from the vehicle. The dotted line arrows indicate the direction of rotation by the barrier components).

    PNG
    media_image1.png
    549
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    610
    media_image2.png
    Greyscale

Schlucter, however, is silent regarding element of:
component of it is configured to mount to the front of the crawler cranes car body frame; 
barrier component goes around the entire crawler crane in a square formation at waist height forming the barrier when all the safety barrier components are erected; and 
safety barrier components can be removed from the crane car body by a person without tools when the safety barrier is not required to be erected.
	Chustz teaches elements of:
component of it is configured to mount to the front of the cranes car body frame (See at  least figure 1 and 2); 
barrier component goes around the entire crawler crane in a square formation at waist height forming the barrier when all the safety barrier components are erected (See at  least figure 1 and 2); and 
safety barrier components can be removed from the crane car body by a person without tools when the safety barrier is not required to be erected (See at least paragraph 39; an outrigger 30 extends from the crane and includes a column 31 having a pad 32. In this version, the support member 33 comprises an upper portion 34 identical to the support member 9 of FIG. 3, but also includes a horizontal portion 35 and a base portion 36. The base portion 36 fits into a socket 37 welded outside the apex of an angle member 38 having two plates in contact with the outrigger column 31, and is secured by a pin 39. The socket and angle member 37, 38 are removably attached to the column 31 by an adjustable strap 40 which is lockably adjustable by a quick-release buckle 41).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify crawler crane with safety barricade of Schlucter to include component of it is configured to mount to the front of the crawler cranes car body frame; barrier component goes around the entire crawler crane in a square formation at waist height forming the barrier when all the safety barrier components are erected; and safety barrier components can be removed from the crane car body by a person without tools when the safety barrier is not required to be erected as taught by Chustz in order to provide a safety barrier which may be stored on the crane, readily constructed by the operator of the crane when needed, and moved along with the crane outriggers when the crane must move to another location (See paragraph 9). 

Regarding claim 2, the combination of Schlucter and Chustz teaches element of: wherein the safety barrier itself surrounds slightly more than all of a circumference defined by a swing radius of a rotating cab structure in a larger square shape, all suspended by telescoping extension sectional members that are erected onto an adjustable mounted frame on the crawler cranes car body frame, beams, or center counter weight (Schlucter, see at least abstract and figure 4B).

Regarding claim 4, the combination of Schlucter and Chustz teaches element of: 
wherein (i) a first portion set of components (front and rear) mount to the crane car body via a manually adjustable frame attachment with holes in it so that it can be pinned at necessary lengths to fit crane car body surface areas with differing dimensions when necessary (Schlucter, see at least column 7 line 45 – 61, and column 8 line 24 – 34), and 
(ii) a second set of components (front and rear) comprising of two or more manually telescoping extension sectional members which each set has a single hinge which allows for an authorized person to manually raise and lower the front or rear barrier up to pass under, or for personnel to prevent being injured by manually raising for escape (Schlucter, see at least column 7 line 45 – 61, and column 8 line 24 – 34), 
(iii) a taught wire or cable affixed to the outer region areas of the rigid plastic tubing that is supported in the center by a slightly higher component to prevent drooping (Schlucter, see at least column2 line 10 – 47).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schlucter in view of  Chustz, and in further view of Roland et al. (Hereinafter Roland) (US 3812978). 

Regarding claim 3, the combination of Schlucter and Chustz teaches element of: 
(i) it's attaching mounting frames (Schlucter, see abstract),
 (ii) plurality of adjustable telescoping extension support components for each frame (Schlucter, see at least abstract), 
(iii) Plurality of plastic tubing comprising the perpendicular front and back barriers (Schlucter, see at least figure 4B and Chustz, see at least figure 1), and 
(iii) the use of plastic or fabric danger, caution ribbon, or rope connecting each plastic tubing end, all erectable by a person without tools (Chustz, see at least paragraph 35).
	The combination of Schlucter and Chustz teaches all the elements of claimed invention but does not explicitly teaches element of: adjustable mounting frames.
	Roland teaches element of: adjustable mounting frames (See at least column 3 line 3 – 7).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify crawler crane with adjustable safety barrier of Schlucter and Chustz, to include adjustable mounting frames as taught by Roland in order to establishes a barrier about a stationary portable crane but also a barrier for enclosing the danger area about a portable crane as that portable crane is being moved to a slightly different on-site position (Column 1 line 39 – 43). 

Response to Arguments
Applicant’s arguments, see Remarks/Argument, filed 1 September 2022, with respect to 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 3 has been withdrawn. 

Applicant's arguments filed 1 September 2022 in regard to 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 

The Applicant first argues, 
“Claim 4 relating to claim 1 says, “manually telescoping extension sectional members” No machines. Claim 4 also says, “a person to manually raise and lower” it. No machine actuators or mechanisms mentioned. All moving telescopic members including the gravity hung mount onto the crane car body are positioned “manually” “by a person”.”

The Examiner respectfully points the Applicant to Schlucter, column 7 line 45 – 61 where it recites, “FIGS. 4A-4D show an example safety apparatus in various stages of operation from full deployment (FIG. 4A) to full retraction (FIG. 4D). Although some embodiments of the safety apparatus may be deployable and retractable manually by hand, preferred embodiments include a drive system that is operable to deploy and retract the safety apparatus. Because deploying and retracting the safety apparatus 100 does not require workers to add or remove components from the safety apparatus 100, there is very little risk that workers will deploy the safety apparatus 100 incorrectly (and therefore compromise its effectiveness) or misplace parts or components when stowing the barrier after use (thereby comprising the ability to redeploy the barrier the next time it is required or desired). Further, the speed and ease with the safety apparatus 100 can be deployed and retracted substantially increases the likelihood that the safety apparatus 100 will actually be used on worksites over earlier approaches.”

The Applicant further argues, 
“Response to second rejection of claims 1-2 and 4 In the abstract of Schlueter (not Schlucter) US 9045881 teaches that the apparatus is “attached or “coupled” to the “vehicle” frame. No cranes are specifically mentioned, crawler or otherwise. Only the general term “construction equipment”. Also, Schleuter teaches components that are mentioned as coupled which would indicate a fixed or bolted attachment. It is important to note doing such alters the manufacturers specifications. Whereas the current art being examined is mounted or hung onto the crawler cranes car body frame central area using the cranes designed pad eye holes, car body holes, or track beam shapes, or any other design attributes per manufacturer. Or it is mounted to the mid weights (between the tracks) to the similar designs and shapes provided. That is all. Nothing is bolted, or coupled to the track frames, or superstructure’s counterweight as taught by Gehl.”

The Examiner respectfully disagrees. The claimed invention is directed to an erectable swing radius safety barrier. The claims recites “for crawler cranes,” but it is merely intended to be used for crawler cranes. Therefore, if the Examiner finds any an erectable swing radius safety barrier or equivalent structures performing same functions, then it qualifies the claim limitations regardless of what machines the erectable swing radius safety barrier is attached to. In regards to the argument of ” Schleuter teaches components that are mentioned as coupled which would indicate a fixed or bolted attachment. It is important to note doing such alters the manufacturers specifications. Whereas the current art being examined is mounted or hung onto the crawler cranes car body frame central area using the cranes designed pad eye holes, car body holes, or track beam shapes, or any other design attributes per manufacturer. Or it is mounted to the mid weights (between the tracks) to the similar designs and shapes provided. That is all. Nothing is bolted, or coupled to the track frames, or superstructure’s counterweight as taught by Gehl,.” The Examiner respectfully traverses that none of how the attachment should be mounted or hung was not claimed in claim limitation. Furthermore, Gehl is cited as a pertinent reference and not used for the rejection. The claim limitations only recites that the barriers are attached. Therefore, how it is attached is not a consideration for the current claims 1 – 4.

The Applicant further argues, 
“Claim 4 of Schlueter says apparatus “is operable to be deployed and retracted manually by a person”. But then claim 5 mentions a “drive system “to deploy and retract the apparatus, as well as hydraulic cylinders, pneumatic cylinders, or electric motors which are machines that the current art being examined does not have. It would appear in Schlueter’s claim 4 that the “person” would “manually” push a button or move a lever of some kind (“operable”) to activate the mechanized actuators for deployment of the safety barrier. And the “hinge” mentioned is part of those members for the purpose of deployment. Whereas the hinge mentioned in the current art is for the purpose of a permitted person to enter or exit the confides of the barrier by physically lifting it up and down.”

The Examiner respectfully disagrees and traverses that column 8 line 15 – 34 recites “he example embodiment shown in FIGS. 4A-4D includes a drive system, which includes hinges 150a-g, latches 155, and hydraulic cylinders 160a-c. The components shown in FIGS. 4A-D are for illustration purposes only and are not intended to be limiting. For example, other types of movement-facilitating components may be used instead of hinges. Similarly, other actuators, for example, pneumatic actuators or cylinders or electromechanical actuators such as electric motors may be used instead of hydraulic cylinders. In some embodiments, some portions or components of the safety apparatus may be deployed and retracted manually while other portions or components may be deployed and retracted via the drive system. For example, one or more latches or hinges may be operated manually while extension and retraction of support members and/or positioning of barrier components may be operated by the drive system. Similarly, in some embodiments, certain support elements and/or barrier components may be manually deployed and retracted while other support elements and/or barrier components may be deployed and retracted by the drive system.” Therefore, Schlueter teaches manual deployment and retraction process. Furthermore, the purpose of the hinge would not make the reference be not applicable to the claims as the claims are directed to apparatus claims which means if there is same structure or equivalent structure can serve same functions as ones in claims, then the reference elements teaches claim elements. Therefore, the Examiner finds the argument not persuasive.

The Applicant further argues, 
“Fig.3 and 4 B of Schlueter drawings depict a machine for attaching the Schlueter art to, and is what is well known to those skilled in the art (such as myself) as an excavator. Not a crawler crane with a lattice boom. An excavator digs with a solid boom and end effector attached bucket, a crawler crane usually does not dig and has a lattice boom. Schlueter’s claim terms are “construction vehicle” and “rotatable cab” which are indicative of both types of machinery, with no direct indication of “crawler cranes” as indicated with the current art.”

The Examiner respectfully traverses that as the Examiner responded above, the crawler crane is where the erectable swing radius safety barrier is intended to be used for crawler crane. The Crawler crane could be actual elements of the claim limitation, then the Examiner would agree that none of prior arts teach crawler crane. However, the current claim language merely makes the intended use of the erectable swing radius safety barrier for crawler crane. Therefore, if other construction machine still uses the erectable swing radius safety barrier, then the reference is still applicable to the claim. Therefore, the Examiner finds this argument not persuasive. To overcome this issue, the Examiner suggest amending claim limitation of “an erectable swing radius safety barrier for crawler crane” to “an erectable swing radius safety barrier of crawler crane,” which makes the erectable swing radius safety barrier is dedicated to be used on crawler crane in the claims and the reference requires to include crawler crane.

The Applicant further argues, 
“Chutz et al US Patent 10077,171 (not US 2014/013839) teaches of a wheel mounted crane with “a rotating upper body” and the frame “includes a plurality of outriggers with pads”, “a safety barrier is provided” To those skilled in the art, cranes with outriggers and foot pads are known as Rough Terrain Cranes (RTC’s). These cranes have large rubber tires (not tracks) and are equipped with deployable outriggers, with stabilizing jacks on the ends, and foot pads on the bottom of those jacks. They also have solid booms and not lattice booms. Crawler cranes do not have any of those stabilizing and leveling mechanisms. The safety barrier only of Chutz et al is similar by its square shape but does not teach of a solid barrier on each crane end and does not teach of any telescopic support members. Which is an improvement in general for crawler cranes only.”

The Examiner respectfully traverses that as the Examiner responded above, the crawler crane is where the erectable swing radius safety barrier is intended to be used for crawler crane. The Crawler crane could be actual elements of the claim limitation, then the Examiner would agree that none of prior arts teach crawler crane. However, the current claim language merely makes the intended use of the erectable swing radius safety barrier for crawler crane. Therefore, if other construction machine still uses the erectable swing radius safety barrier, then the reference is still applicable to the claim. Furthermore, the rejection is made in combination of Schlucter and Chutz. The solid barrier on each crane end and telescopic support members are taught by Schlucter as cited in the rejections above. Therefore, the Examiner finds this argument not persuasive. To overcome this issue, the Examiner suggest amending claim limitation of “an erectable swing radius safety barrier for crawler crane” to “an erectable swing radius safety barrier of crawler crane,” which makes the erectable swing radius safety barrier is dedicated to be used on crawler crane in the claims and the reference requires to include crawler crane.

The Applicant further argues, 
“Surrounding any cranes upper works counterweight tail swing radius is exactly what a swing radius barrier is supposed to do. It is the manner in which the current art barrier suspends the barrier that is new and improved for practical usability and cost as well as shipping and ease of erection without altering the crane manufacturers specifications. Schlueter in claim 1 uses the terms “extend outwardly” and “retract inwardly” and “deployable”. No where in that claim or any others is the term “telescoping members used. Instead, the terms “hinge” and “collapse” are used. Claims 14, 15-16 teach that the deployable means of movement are from a mechanical “drive system”. Therefore, the means of extending, suspending, and retracting the necessary barrier is completely different than the current art under examination, which is an improved and simplified means. No drive system or circuitry is needed. Not to mention the fact that the crane or excavator manufacturer would have to considerably alter the physical specifications of their “construction vehicle” in order to accommodate for the Schleuter or even Roland prior art.
Chutz teaches of a barrier suspended by a “tubular member” in claim 1. No mention of extendable telescopic members. Once again Lattice boom crawler cranes do not have outriggers or foot pads. And that suspension method is not the same as the current art.”

The Examiner respectfully tranverse that extending and retracting function is telescoping and since there are parts which does perform all the telescoping functions in the references, the Examiner satisfies all the requirements for claim elements of “telescoping members.” Furthermore, deploying and retracting does not have to relied on drive system and as the Examiner has stated above, the deploying and retracting can be manually done by hands (please see the rejection and response to the argument above). For the argument regarding Chutz, the Examiner already have responded above.

The Applicant further argues, 
“it has become realized after development of a prototype of the current art that the use of rigid plastic tubing supported by a wire and a slightly higher component in the center to prevent drooping should be substituted for several telescoping light weight metal sections to accomplish the construction of the crane ends solid barrier instead. It is intended to amend the application specification, claims, drawings and anything else necessary to reflect this altered improvement. Afterwards, the current art will not resemble Schlueter”

The Examiner respectfully traverses that once you have submitted your disclosure, it would be extremely hard to change specification, drawing and claims to include new materials and other which will present new matter, where the Examiner has to reject and not allowing the claim elements to be entered. The Examiner suggests focusing on what is already in the claims and specification and work through them.

The Applicant further argues,
“With the current art there is no “attachment” of the mounting frame. It hangs onto the design attributes of the car body frame. No attachment is mentioned in the current art claims. The term “mounting” is used because the principle of a rider on a horse is similar. The rider is held onto the horse by gravity, and stabilized side to side by his or her feet in the stirrups. And once again the terms “adjustable” or telescoping extension support components” are not mentioned in Schlueter. Figure 4 B of Schlueter teaches of a one end and two-sided solid construction barrier (around an excavator), three sides. Whereas the current art teaches a two-end solid construction barrier, with a two-side danger warning ribbon barrier, comprising of a total of four sides not 3. As well, this is not the same type of barrier as Chutz as Fig 1, item 11 teaches a “flexible barrier” (abstract) attached across the upper sections around the vehicle (summary of invention). One skilled in the art would be left to assume the flexible barrier is a ribbon, rope, or danger warning tape, and not a solid construction type barrier on the two crane ends like the current art composition. And neither Schlueter nor Chutz teaches of manually adjustable telescoping barrier support members.”

The Examiner respectfully traverses that there is attachment description in Schlucter in column 8 line 35 – 51 (“FIG. 4A illustrates an example safety apparatus 100 in the fully deployed position. The safety apparatus 100 includes a plurality of support components 110a-d and a plurality of barrier components 120a, 120b, 120r, 120s, 120f, a plurality of hinges 150a-g, a plurality of latches 155, and a plurality of hydraulic cylinders 160a-c. In some embodiments, the safety apparatus 100 may be attached to the construction vehicle 130 as an "after-market" accessory. In other embodiments, the safety apparatus 100 may be integrated with the construction vehicle 130 at the time of manufacture. In either scenario, the safety barrier formed by the safety apparatus 100 surrounds at least a portion of the construction vehicle 130 when the safety apparatus 100 is fully deployed. Preferably, the safety barrier formed by the safety apparatus 100 extends just beyond the swing radius 140a of the rotatable cab 140 of the construction vehicle 130, for embodiments designed for vehicles that include rotating cabs.”) For the adjustable telescoping extension supporting components argument, please refer to the response to the argument above as the Examiner has responded to the particular argument in multiple occasions. The combination of Schlucter and Chutz teaches four sides of barrier (Chutz, figure 2) and use of flexible barrier is a ribbon, rope, or danger warning tape (Chutz, paragraph 35; they provide a simple and effective means for retention of barrier rope or barrier tape 11). For manually adjustable telescoping barrier support members argument, the combination of Schlucter and Chutz teaches the elements and the Examiner has responded to this argument in multiple occasion in the response to argument above.

The Applicant further argues, 
“With the prior art of Roland where that art is applied to crawler cranes. Roland art uses a “flexible tension endless member” which makes up the actual 8-sided barrier. The current art only comprises of a 4-sided barrier, 2 of which are horizontal solid barriers. Roland in Fig.7 depicts a radius barrier supported by side extension members attached to the track frames. The current art does not because welding anything or drilling holes to bolt on anything to the track frames (or any other part of the crane) alters the manufacturers specifications. Other features of the Roland art drawings show this as necessary as well. Also, if the telescopic members were retracted to get around an obstacle in the way during travel, then the “flexible tension endless member” would be run over by the tracks. With the current art this would not happen. Especially with the future amendments intended to incorporate the telescopic end barriers rather than plastic tubing end barriers. The current art barrier also  incorporates plastic ribbon tape for the sides that is easily removable or replaceable if necessary. Roland does not.”

The Examiner respectfully traverses and refers the Applicant to the response to argument above for four side barrier as the Examiner has responded above. The Examiner further traverse that the attachment aspect is taught by Schlucter as it is cited in previous office action. Roland was introduced to teach adjustable mounting frames. In column 3 line 3 – 7. The Applicant needs to consider all the reference cited and portions which the Examiner tied to the certain claim limitations. The barrier materials “plastic ribbon tape for the sides that is easily removable or replaceable” is taught by Chutz as the Examiners responded above, not by Roland. Therefore, the Examiner finds this argument not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $210.00.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662